El Juez Asociado Señob Flanco Soto,
emitió la opinión del tribunal.
*19La corte inferior dictó resolución' denegando la moción del tercerista en la cnal alegaba haber devuelto al marshal los bienes que le habían sido entregados, y solicitaba que se declarara haber satisfecho la sentencia contra él dictada y se le relevara de toda responsabilidad en el futuro.
No conforme el tercerista con la negativa de la corte, interpuso apelación, y uno de los demandados en el proce-dimiento de tercería solicita la desestimación del recurso porque la resolución de la corte inferior no es apelable.
La sección 15 de la ley para proveer el procedimiento en los casos de tercería de bienes muebles, etc., aprobada en marzo 14 de 1907, dispone:
“Sección 15. — Dentro de los diez días de haberse dictado el fa-llo, se librará el mandamiento de ejecución.
“Si dentro de los diez días de haberse dictado fallo contra el reclamante, éste devolviere la propiedad en la misma buena condi-ción en que la hubiere recibido, y pagare por el uso de la misma así como por los daños y costas causadas, con tal entrega y pago se tendrá por satisfecha la sentencia.” Leyes de 1907, p. 315.
La orden rehusando declarar satisfecha la sentencia por el tercerista en la forma que lo ha solicitado, no parece ser por su naturaleza, una orden final. En ningún sentido afecta la sentencia de tercería, o produce efecto en la misma, ya en su ejecución o deteniendo su cumplimiento. La moción del apelante se funda en la sección 15 supra, y hasta que se resuelva que se ha cumplido o no con lo pre-visto -en dicha sección la simple negativa de la corte inferior indica que algo queda por hacer y la orden no podía considerarse como final, pues no existe parte agraviada y cuando así resulta es que la orden afectaría los efectos de la sentencia.
No siendo por tanto final la orden dictada en este caso, aunque se haya dictado después de sentencia, no es apela-ble y debe desestimarse la apelación.